       Case 2:20-cv-01589-RFB-BNW Document 30
                                           28 Filed 03/23/21
                                                    03/17/21 Page 1 of 3
                                                                       4



 1   LAW OFFICES OF DALE K. GALIPO
     Dale K. Galipo (Pro Hac Vice Ca. Bar No. 144074)
 2   dalekgalipo@yahoo.com
     Eric Valenzuela (Pro Hac Vice Bar No. 284500)
 3   evalenzuela@galipolaw.com
     21800 Burbank Boulevard, Suite 310
 4   Woodland Hills, California 91367
     Tel: (818) 347-3333 | Fax: (818) 347-4118
 5
     GONZALEZ & FLORES LAW FIRM
 6   Rodolfo Gonzalez, Esq. (NV Bar No. 12751)
 7
     Rodolfogonzalezlaw@gmail.com
     Edgar Flores, Esq. (NV Bar No. 13130)
 8   Edgarfloreslaw@gmail.com
     879 N. Eastern Ave.
 9   Las Vegas, NV 89101
     Tel: 702-778-3030 | Fax: 702-920-8657
10

11   CLAGGETT & SYKES LAW FIRM
     Sean Claggett, Esq. (NV Bar No. 008407)
12   Sean@claggettlaw.com
     Steve Lewis, Esq. (NVBar No. 7064)
13   Steve@claggettlaw.com
14
     4101 Meadows Lane, Suite 100
     Las Vegas, NV 89107
15   Tel: 702-655-2346 | Fax: 702-655-3763
     Attorney for Plaintiffs
16
                           UNITED STATES DISTRICT COURT
17
                   FOR THE DISTRICT OF NEVADA (LAS VEGAS)
18
     JEANNE LLERA and JORGE L.                      Case No.   2:20-cv-01589-RFB-BNW
19
     GOMEZ, as the appointed co-special
     administrators of the estate of JORGE A.       [Honorable Brenda Weksler]
20
     GOMEZ; JEANNE LLERA; and JORGE                 STIPULATION AND ORDER
21   L. GOMEZ,                                      REQUESTING INFORMAL
                                                    DISCOVERY CONFERENCE
22
                Plaintiffs,
23

24                   vs.

25   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT; RYAN FRYMAN; DAN
26   EMERTON; VERNON FERGUSON;
     ANDREW LOCHER; and DOES 1-10,
27
     inclusive,
28
                Defendants.

                                                1
           Case 2:20-cv-01589-RFB-BNW Document 30
                                               28 Filed 03/23/21
                                                        03/17/21 Page 2 of 3
                                                                           4




 1             The parties, by and through their counsel of record, hereby stipulate and
 2
     request that the Court conduct an informal discovery conference to resolve a discovery
 3

 4   dispute that has recently arisen. The parties request this informal discovery
 5   conference to seek the Court’s guidance on the issue in attempts to resolve this
 6
     discovery dispute without the need to bring a motion to compel.
 7

 8             The discovery dispute involves the production of the LVMPD’s Critical
 9
     Incident Review Team (“CIRT”) Administrative Report, including its findings and
10
     conclusions. The CIRT report is currently being withheld by the Defendants on the
11

12   grounds that it is protected by the Deliberative Process Privilege. Plaintiffs assert that
13
     the CIRT report is not privileged and directly relevant to establishing Plaintiffs’
14
     claims, especially their Monell claims based on an unconstitutional custom and
15

16   practice and for ratification (Plaintiffs’ 5th and 7th claim in the First Amended
17
     Complaint [Doc. # 21]).
18
               WHEREFORE, the parties respectfully request that this Court conduct an
19

20   informal discovery conference on ______________________
                                       April 2, 2021, at 11:00 AM in attempts to resolve
21
     the parties’ discovery dispute.
22
     To access the conference, the parties will dial 877-810- 9415 and enter access code
     ///
23
     "2365998" when prompted. Further, by March 29, 2021, the parties will submit a single 5-
24   ///
25   page document containing a brief overview of the parties' discovery dispute. The
     ///
26   document should be authored by both counsel. If the parties cannot come to an
27
     ///
     agreement regarding what to include in the 5-page document, they may each file their own
28   ///
     5-page document.

                                                  2
       Case 2:20-cv-01589-RFB-BNW Document 30
                                           28 Filed 03/23/21
                                                    03/17/21 Page 3 of 3
                                                                       4




 1
            IT IS SO STIPULATED this 16th day of March, 2021.

 2   MARQUIS AURBACH COFFING                   LAW OFFICES OF DALE K. GALIPO
 3
     By: __s/ Craig R. Anderson                By:___s/ Eric Valenzuela
 4          Craig R. Anderson, Esq.               Eric Valenzuela, Esq.
 5          Nevada Bar No. 6882                   CA Bar No. 284500 (Pro Hac Vice)
            10001 Park Run Drive                  21800 Burbank Blvd., Suite 310
 6          Las Vegas, Nevada 89145               Woodland Hills, CA 91367
 7          Attorneys for Defendants               Attorneys for Plaintiffs

 8
                                  22nd day of March, 2021.
            IT IS SO ORDERED this_____
 9

10

11
                                                 ________________________
12                                                 Hon. Brenda Weksler
13                                                United States Magistrate Judge

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                           3
